--------------------------------------------------------------------------------

Exhibit 10.30
 
 
AMENDMENT NO. 1
TO
CONVERTIBLE PROMISSORY NOTE
 
This Amendment No. 1 to the Convertible Promissory Note (this "Amendment") is
executed as of January 6, 2012, by CELLYNX GROUP INC., a Nevada corporation (the
"Maker"); and ASHER ENTERPRISES, INC., a Delaware corporation, or its assigns
("Holder") to amend the Convertible Promissory Note dated May 18, 2011 among
those parties (the "Note").
 
The Maker and the Holder desire to amend the Note and further agree as follows:
 
1.            Capitalized Terms. Except as expressly provided in this Amendment,
all capitalized terms used in this Amendment have meanings ascribed to them in
the Note and those definitions are incorporated by reference into this Note.
 
2.            Section 1.2 of the Note shall be deleted and the following shall
be substituted therefor:
 
"Conversion Price.
 
Calculation of Conversion Price. The Conversion Price shall be the lesser of:
(i) the Variable Conversion Price (as defined herein) and (ii) the Fixed
Conversion Price (as defined herein) (subject, in each case, to equitable
adjustments for stack splits, stock dividends or rights offerings by the
Borrower relating to the Borrower's securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events). The "Variable Conversion Price"
shall mean 25% multiplied by the Market Price (as defined herein)(representing a
discount rate of 75%). "Market Price" means the average of the lowest three (3)
Trading Prices (as defined below) for the Common Stock during the ten (10)
Trading Day period ending on the last complete Trading Day prior to the
Conversion Date. "Trading Price" means, for any security as of any date, the
closing bid price on the Over-the-Counter Bulletin Board, or applicable trading
market (the "OTCBB") as reported by a reliable reporting service ("Reporting
Service") designated by the Holder (i.e. Bloomberg) or, if the OTCBB is not the
principal trading market for such security, the closing bid price of such
security on the principal securities exchange or trading market where such
security is listed or traded or, if no closing bid price of such security is
available in any of the foregoing manners, the average of the closing bid prices
of any market makers for such security that are listed in the "pink sheets" by
the National Quotation Bureau, Inc. If the Trading Price cannot be calculated
for such security on such date in the manner provided above, the Trading Price
shall be the fair market value as mutually determined by the Borrower and the
holders of a majority in interest of the Notes being converted for which the
calculation of the Trading Price is required in order to determine the
Conversion Price of such Notes. "Trading Day" shall mean any day on which the
Common Stock is tradable for any period on the OTCBB, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded. Fixed Conversion shall mean $0.00015
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
3.             Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against the party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. This Amendment shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all the parties reflected hereon as the signatories.
 
4.            Third Parties. Except as specifically set forth or referred to
herein, nothing herein express of implied is intended or shall be construed to
confer upon or give to any person other than the parties hereto and their
permitted successors or assigns, any claims, rights, remedies under or by reason
of this Amendment.
 
5.            Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State and the federal laws of the
United States of America, without regard to the conflict of laws rules thereof.
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.
 
 

 
CELLYNX GROUP, INC.
 
By:  /s/ Norm Collins      
Norm Collins
Chief Executive Officer

 
 
 
ASHER ENTERPRISES, INC.
 
By:  /s/ Curt Kramer                  
Name: Curt Kramer
Title: President
I Linden Pl, Suite 207
Great Neck, NY. 11021
 